FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July 2010 Commission File Number: 001-33290 JA Solar Holdings Co., Ltd. 36 Jiang Chang San Road, Zhabei, Shanghai, China 200436 The People’s Republic of China Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-Fü Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in papers as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in papers as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes Noü If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. N/A This Form 6-K consists of: A press release regarding the acquisition of Shanghai Jinglong Solar Technology Co. Ltd. by JA Solar Holding Co., Ltd. (the “Registrant”) for module manufacturing operation expansion, made by the Registrant in English on July 6, 2010. JA Solar Announces Acquisition of Shanghai Jinglong Solar Technology Co. Ltd. for Module Manufacturing Operation Expansion SHANGHAI- July 6, 2010 - JA Solar Holdings Co., Ltd., (Nasdaq: JASO), a leading manufacturer of high-performance solar power products, today announced that it has entered into an agreement to acquire 100 percent of the shares of Shanghai Jinglong Solar Technology Co., Ltd. from Ningjin Jinglong PV Investment Co., Ltd., a company controlled by JA Solar’s Chairman, Mr. Baofang Jin. Located in the Minhang Export Processing Zone within the Fengxian district of Shanghai, Shanghai Jinglong Solar Technology Co., Ltd. owns the land, building and facility currently being leased by JA Solar for its module production operation in Fengxian, Shanghai.Through the acquisition, JA Solar would acquire approximately 206,590 square meters of land, 58,706 square meters of buildings and related facilities. Under the terms of the agreement, JA Solar will acquire Shanghai Jinglong Solar Technology Co., Ltd. for a cash consideration of RMB 198.96 million (US $29.3 million), representing the fair value of the company based on an independent third party valuation.The acquisition will enhance JA Solar’s ability to further expand its manufacturing operation to better support customer’s growing requirements. The acquisition and the terms of the acquisition agreement have been approved by JA Solar's Board of Directors and its independent Audit Committee pursuant to its related-party transaction policies.The transactions have been reviewed and approved by the two companies' Boards of Directors. Forward-looking Statements This press release contains forward-looking statements within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. These forward-looking statements can be identified by words such as "may," "expect," "anticipate," "aim," "intend," "plan," "believe," "estimate," "potential," "continue," and other similar statements. Statements other than statements of historical facts in this announcement are forward-looking statements, including but not limited to, our expectations regarding the expansion of our manufacturing capacities, our future business development, and our beliefs regarding our production output and production outlook. These forward-looking statements involve known and unknown risks and uncertainties and are based on current expectations, assumptions, estimates and projections about the Company and the industry. Further information regarding these and other risks is included in Form 20-F and other documents filed with the Securities and Exchange Commission. The Company undertakes no obligation to update forward-looking statements, except as may be required by law. Although the Company believes that the expectations expressed in these forward-looking statements are reasonable, it cannot assure you that its expectations will turn out to be correct, and investors are cautioned that actual results may differ materially from the anticipated results. About JA Solar Holdings Co., Ltd. JA Solar Holdings Co., Ltd. is a leading manufacturer of high-performance solar power products. The company sells its products to solar manufacturers worldwide, who assemble and integrate solar cells into modules and systems that convert sunlight into electricity for residential, commercial, and utility-scale power generation. For more information, please visit http://www.jasolar.com. Contact: Alexis Pascal Stapleton Communications alexis@stapleton.com +1.650.470.0200 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. JA Solar Holdings Co., Ltd. By /s/ Peng Fang Name: Peng Fang Title: Chief Executive Officer Date: July 7, 2010
